In re: Curtis Broussard applying for writs of cei'tiorari, prohibition, mandamus and habeas corpus.
Writ granted. Evidentiary hearing ordered on whether Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 was *857complied with at the time the plea of guilty was taken. See order.
On considering the petition of relator in the above entitled and numbered cause,
It is ordered that the Honorable Frank V. Zacearía, Judge of the Twenty-Fourth Judicial District Court, Parish of Jefferson, grant the relator an evidentiary hearing, without delay, on whether Boykin v. Alabama was complied with at the time the plea of guilty was taken.